Willson, Judge.
There is not a single inculpatory circumstance in the evidence against the defendant which is not consistent with, his innocence. To say the most of the evidence that can be said reasonably, it barely raises a suspicion that he participated in the robbery. It falls far short of producing in the mind a moral certainty of his guilt, and by no means excludes the hypothesis of his innocence. We hesitate not to say, after a careful scrutiny of the statement of facts, that the conviction is without sufficient evidence to support it; wherefore the judgment is reversed and the cause is remanded.

Reversed and remanded.

[Opinion delivered November 26, 1884.]